Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00304-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                       Joel HERRERA,
                                            Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-04084
                        Honorable David A. Canales, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying defendant’s plea to the jurisdiction is REVERSED, and judgment is RENDERED
dismissing the claim against the City of San Antonio for lack of jurisdiction. It is ORDERED that
the City of San Antonio recover its costs of this appeal from Joel Herrera.

       SIGNED October 16, 2013.


                                                _____________________________
                                                Karen Angelini, Justice